Title: To George Washington from Henry Laurens, 1 December 1777
From: Laurens, Henry
To: Washington, George



Sir
York [Pa.] 1st Decemr 77.

I had the honour of writing to your Excellency Yesterday by Thos Seale—this Morning I reported to Congress your Excellency’s Letter of the 26th 27th November together with the Copy of General Sr William Howe’s, which came inclosed in it. I am now charged to inform Genl Gates, the Council of Massachusetts Bay & Genl Heath, that it is the Resolution of Congress, the Troops of Lt Genl Burgoyne which were Surrendred in terms of the Convention of Saratoga Should be embarked at the port Stipulated by that agreement & at no other.
I am also ordered to Signify to your Excellency it is highly agreeable to Congress that the Marquis de lafayette be appointed to the Command of a division in the American Army—Your Excellency will find a minute from the Journal of Congress on these points here inclosed

—I hasten this forward in order to transmit at the Same time the following intelligence deliverd to me by the Board of War—this I am persuaded will afford your Excellency a particular degree of pleasure & the account may have Some good influence in the approaching conference between your Excellency & the Committee deputed by Congress.
Extract of a Letter from Wm Finnie D.Q.M.G. at Williamsburg 22d Novembr 1777.

I wrote you yesterday by Post inclosing a Genl return of the Continental Stores in this State I also mentioned the Report of the arrival of the Congress Sloop with a valuable Cargo of Blankets Cloth & other necessaries for the Army from France—which News was confirmed last Night Such of these articles as are intended for Head Quarters I Shall dispatch as Soon as possible.

God forbid any disappointment between the Cup & the Lip. I have the honour to be with the utmost respect &ca.
